411 F.2d 611
Richard Lee INGLE, Petitioner-Appellant,v.Cletus J. FITZHARRIS, Respondent-Appellee.
No. 23057.
United States Court of Appeals Ninth Circuit.
May 7, 1969.

Richard Lee Ingle, pro se, appellant.
Thomas C. Lynch, Atty. Gen., San Francisco, Cal., for appellee.
Before HAMLEY, KOELSCH, and BROWNING, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of the district court denying a writ of habeas corpus after an evidentiary hearing held pursuant to our mandate in Ingle v. Fitzharris, 375 F.2d 398 (9th Cir., 1967). The factual issues identified in our opinion were fully explored at the hearing. The district court found that the evidence failed to sustain appellant's allegations. Appellant merely reasserts the allegations rejected below. The record discloses no reason to disturb the district court's findings.


2
Affirmed.